DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claim 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II (drawn to claims 14-20), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/16/2022.
Applicant's election with traverse of Invention I (drawn to claims 1-13) in the reply filed on 8/16/2022 is acknowledged.  The traversal is on the ground(s) that “there is no search burden”.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/17/2021 and 6/7/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The claims 1, 2, 5, 6, and 7 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauro et al. (US 5953775 A), herein referred to as Mauro.
Regarding claim 1, Mauro discloses a mattress support platform (unitary body bed foundation 10) comprising a perimeter portion (perimeter of the bottom face 21 adjacent to end walls 24, 27 and side walls 30, 34 is considered a perimeter portion) and a central portion (the area of the bottom face disposed towards the center of the support is considered the central portion), wherein the central portion comprises ribs and open spaces located between the ribs (longitudinal rib members 43 and lateral rib members 44) and further wherein the perimeter portion and the central portion are formed from a reinforced polymer composition (column 5, lines 10-24; unitary body bed foundation can comprise a combination of plastics including high density polyethylene).
Regarding claims 2-4, Mauro discloses (claim 2) the perimeter portion comprises a continuous bottom surface and at least one rib disposed perpendicular to the continuous bottom surface, (claim 3) the central portion ribs are perpendicular to the continuous bottom surface of the perimeter portion, and (claim 4) (see FIGS. 1 and 2, bottom face 21 is continuous and comprises a plurality of longitudinal rib members 43 and lateral rib members 44 that are perpendicular to the bottom face 21, each of the central area and perimeter area comprises the lateral and longitudinal rib member 44 and 43 which are perpendicular relative to each other thereby meeting the limitations of the claims).
Regarding claim 6, Mauro discloses the perimeter portion comprises a front edge 100 perpendicular to the continuous bottom surface (side walls 30,40 are perpendicular relative to bottom face 21).
Regarding claim 8, Mauro discloses the mattress support platform is non-planar (see FIG. 1, end walls 24, 27 and side walls 30, 34 extend further than ribs).
Regarding claim 9, Mauro discloses the central portion ribs form a diamond pattern, square pattern, honeycomb pattern, circular pattern, rectangular pattern, triangular pattern, or combination thereof (see FIG. 1, ribs 43 and 44 are disposed in a rectangular pattern).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mauro, in view of Perez (US 11051633 B1), herein referred to as Perez.
Regarding claim 5, Mauro does not explicitly disclose the perimeter portion comprises at least one attachment point for a hinge. Perez, however, discloses a vehicle mounted baby changing table comprising hinges 28 for the purpose of rotatably attaching table assembly 20 to vertical back panel 22. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mauro with the hinges of Perez in order to rotatably attach the mattress support to a vehicle.
Regarding claim 7, Mauro does not explicitly disclose an attachment point for a closure mechanism located on the perimeter portion adjacent to the front edge. Perez, however, discloses a vehicle mounted baby changing table comprising male member 32 disposed on a front edge of the table assembly 20 and mates with female member 33 for the purpose of locking the table in a vertical orientation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mauro with the locking members of Perez in order to stow a table on a vehicle in a vertical orientation.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mauro, in view of Auten et al. (US 5730066 A), herein referred to as Auten.
Regarding claim 10, Mauro does not explicitly disclose the size of the open spaces varies. Auten, however, discloses a portable table comprising ribs 16 running on the underside of panels 2A and 2B having differently sized open spaces as seen in FIG. 2 for the purpose of providing rigidity to each of the panels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mauro with the variably sized openings between ribs of Auten to provide targeted rigidity. 
Regarding claim 11, Mauro (in view of Auten) does not explicitly teach the open spaces in the middle of the central portion are smaller than the open spaces adjacent to the perimeter portion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mauro in view of Auten to have the claimed configuration since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mauro, in view of Gladney (US 7017205 B2), herein referred to as Gladney.
Regarding claims 12, Mauro does not explicitly disclose the central portion ribs have a height and a width and the height of the central portion ribs varies. Gladney, however, discloses a plastic mattress foundation comprising braces 230, fins 215, and ribs as seen in FIG. 2 having varying sizes for the purpose of It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of suppressing undesirable deflections, bending, and twisting of the foundation under load weights. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mauro with the varying ribs of Gladney in order to provide a stable mattress support. 
Regarding claim 13, Mauro in view of Gladney does not explicitly disclose the central portion rib width varies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mauro in view of Gladney with ribs of varying width since it has been held that changes in shape absent persuasive evidence that the claimed configuration is significant is a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses vehicular mattresses relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Mauro, Perez, Auten, and Gladney,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        10/14/2022